DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 11/27/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in "thin film transistors of the panel body" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the invention pertains, nor (2) in narrative form.  Applicant has merely copied claim language into the abstract instead of stating what is new in the art in a way that is readily accessible to one of ordinary skill in the art and, ideally, a layperson.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: ¶¶ [0064]-[0069] of the specification appear to be a direct machine translation of a foreign application and not written in concise, idiomatic English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
More specifically, in claims 4 and 16 "thin film transistors of the panel body" appear for the first time without proper antecedent basis and without reference in the drawings.  In claims 5 and 17, the claims are wholly incomprehensible due to lack of proper English language.  And in claim 10, "when the voltage is zero" could refer to any number of voltages previously mentioned in the claims or to another unintroduced voltage; the examiner believes that the applicant meant to refer back to the measured voltage, but allowing the claim on the 

Allowable Subject Matter

Claims 1-3, 6-9, 11-15, and 18-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	Chinese Patent Pub. No. CN203324610U, which discloses a display device;
	United States Patent App. Pub. No. 2017/0124929 to Trock, which discloses detecting breakage in a display element;
	United States Patent No. 6,064,222 to Morita et al., which discloses an LCD having a checkout circuit; and
	United States Patent App. Pub. No. 2020/0203336 to Ren et al., which discloses an electrostatic protection circuit, array substrate, display panel, and display device.
	
However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:

	in claim 9, "A method for testing for an occurrence of a crack in a display panel comprising . . . wherein the first ground connecting portion and the first testing portion are parallel electrically connected to the first end; . . . wherein the second ground connecting portion and the second testing portion are parallel electrically connected to the second end,"
	in combination with all other limitations.

Claims 2, 3, & 6-8 and 11-15 & 18-20 are allowed as being dependent on claims 1 and 9, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/27/2021